Lathrop, J.
The gist of the declaration in this case is, that, through the carelessness of the defendants in doing the work which they were authorized by law to do, the plaintiff was deprived of the use of the highway for an unreasonable time, and was thereby damaged in his business. There is nothing in the declaration to show that his estate abutted upon the obstruction, so as to bring the case within the rule laid down in Stetson v. Faxon, 19 Pick. 147. And there is nothing to show *599that his person or property was injured by reason of the negligence of those engaged in doing the work. The case does not, therefore, fall within the rule laid down in Deane v. Randolph, 132 Mass. 475, Waldron v. Haverhill, 143 Mass. 582, and Doherty v. Braintree, 148 Mass. 495.
The only right of the plaintiff to use the highway was that of the public generally. “ Where one suffers in common with all the public, although, from his proximity to the obstructed way, or otherwise from his more frequent occasion to use it, he may suffer in a greater degree than others, still he cannot have an action, because it would cause such a multiplicity of suits as to be itself an intolerable evil.” Shaw, C. J., in Quincy Canal v. Newcomb, 7 Met. 276, 283. See also Smith v. Boston, 7 Cush. 254; Brainard v. Connecticut River Railroad, 7 Cush. 506, 510; Blood v. Nashua & Lowell Railroad, 2 Gray, 137, 140; Castle v. Berkshire, 11 Gray, 26; Harvard College v. Stearns, 15 Gray, 1; Hartshorn v. South Reading, 3 Allen, 501; Willard v. Cambridge, 3 Allen, 574; Fall River Iron Works v. Old Colony & Fall River Railroad, 5 Allen, 221; Blackwell v. Old Colony Railroad, 122 Mass. 1; Davis v. County Commissioners, 153 Mass. 218; Hammond v. County Commissioners, 154 Mass. 509.
We are therefore of opinion that the demurrers of the defendants were rightly sustained, and that the order must be,

Judgment for the defendants affirmed.